Title: To James Madison from John Gavino, 13 August 1803 (Abstract)
From: Gavino, John
To: Madison, James


13 August 1803, Gibraltar. No. 127. Has received no letters from JM since he sent his last dispatches, nos. 125 and 126. Encloses a duplicate of a letter from Simpson already sent. “The Emperour of Morroccos ship of 30 Guns & 150 Men is at Sea and one of 20 almost ready.” On 9 Aug. two of the emperor’s “Row Boats” put into Gibraltar “by Contary Winds.” They are “bound from Tetuan to Tanger to compleate their armament each of them carries 2 small Guns and 40 Men … what he intends by this armament is not known, he is not well pleased with the Dutch; and I would think it would not be amiss that one of our frigates was stationd here on the look out.” Adds in a postscript: “The two Morrish Row Boats … are Cruising for Imperial & Genoese Vessels.” Encloses a copy of a letter just received from O’Brien, dated 2 Aug., “mentioning two Tripolean Row Boats being there intended to Cruise on the Coast of Spain.”
 

   
   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 2 pp.; docketed by Wagner as received 14 Oct. For surviving enclosure (1 p.), see n. 2.



   
   Letter not found, but see Gavino to JM, 6 Aug. 1803.



   
   Richard O’Brien reported the entry into Algiers of “two Galliotts Tripolin Cruisers with 3 Lateen Sails having 4 Guns & from 50 to 60 Men each 13 Benches of Oars.” These were to sail “for the Coast of Spain, no doubt in search of American unarm’d Merchant Vessels.” O’Brien urged Gavino to notify American masters and “all whom it might Concern” in the ports of his district.



   
   A full transcription of this document has been added to the digital edition.

